OPINION — AG — ** TANK BATTERIES — AD VALOREM TAXES ** (1) STORAGE TANKS USED TO STORE OR HOLD CRUDE OIL, INCLUDING " TANK BATTERIES " ARE PERSONAL PROPERTY AS DEFINED BY 68 O.S. 2420 [68-2420](1). CLASSIFICATION OF OTHER TYPES OF STATUTORY OIL AND GAS EQUIPMENT AS PERSONAL PROPERTY OR REAL PROPERTY IS DEPENDENT UPON FACTUAL CONSIDERATIONS NOT REVIEWABLE. (2) RECEIVING TANKS LOCATED IN AND AROUND PRODUCING OIL AND/OR GAS WELLS, USED TO CONTAIN LIQUID PETROLEUM PRODUCTS FOR GAUGING QUANTITY PRIOR TO MARKETING, AND WHICH ARE ACTUALLY USED AND NECESSARY TO THE OPERATION OF SUCH WELLS, ARE EXEMPT FROM AD VALOREM TAXATION UNDER THE TERMS OF 68 O.S. 1001 [68-1001](G) AND 68 O.S. 1001 [68-1001](H). (3) TANKS, INCLUDING " TANK BATTERIES ", USED FOR THE PURPOSE OF STORING LIQUID PETROLEUM PRODUCTS PRIOR TO TRANSPORTATION BY TRUCK OR PIPLINE (PIPELINE) TO A REFINERY, AND NOT ACTUALLY USED AND NECESSARY TO THE OPERATION OF PRODUCING OIL AND/OR GAS WELLS, ARE SUBJECT TO AD VALOREM TAXATION. (4) IN ORDER FOR OTHER TYPES OF STATUTORY EQUIPMENT ASSOCIATED WITH OIL AND GAS PRODUCTION TO BE EXEMPT FROM AD VALOREM TAXATION PURSUANT TO 68 O.S. 1001 [68-1001](G), 68 O.S. 1001 [68-1001](H), THE SAME MUST BE USED AND NECESSARY AND BEING USED IN USE IN THE PRODUCTION OF OIL AND/OR GAS. WHETHER ANY GIVEN TYPE OF EQUIPMENT MEETS THE STATUTORY CRITERIA FOR EXEMPTION FROM AD VALOREM TAXATION IS A QUESTION OF FACT. (PERSONAL PROPERTY TAX, OIL EQUIPMENT, OIL STORAGE, OIL TANKS, CRUDE OIL, AD VALOREM TAXATION, DEFINITION, OKLAHOMA TAX COMMISSION, TANK FARMS, GROSS PRODUCTION TAX) CITE: 68 O.S. 2404 [68-2404], 68 O.S. 2419 [68-2419], 68 O.S. 2420 [68-2420], 68 O.S. 1001 [68-1001](G) (MICHAEL SCOTT FERN)